Exhibit 10.1

 

Execution Version

 

WAIVER AND CONSENT

 

THIS WAIVER AND CONSENT, dated as of December 14, 2017 (this “Waiver”), by and
among Avinger, Inc., a Delaware corporation (“Borrower”), and the lenders party
to the Loan Agreement referred to below.  All capitalized terms used herein
without definition shall have the same meanings as set forth in the Loan
Agreement.

 

RECITALS

 

WHEREAS, reference is hereby made to the Term Loan Agreement, dated as of
September 22, 2015, among Borrower, the Subsidiary Guarantors from time to time
party thereto and the lenders from time to time party thereto (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

 

WHEREAS, Borrower has requested that the Lenders waive certain provisions of the
Loan Agreement, and the Lenders have agreed to waive certain provisions of the
Loan Agreement on the terms and conditions set forth in Section 2 hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1.                                                                        
Definitions; Interpretation.

 

(a)                                 Terms Defined in Loan Agreement.  All
capitalized terms used in this Waiver (including in the recitals hereof) and not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.

 

(b)                                 Interpretation.  The rules of interpretation
set forth in Section 1.03 of the Loan Agreement shall be applicable to this
Waiver and are incorporated herein by this reference.

 

SECTION 2.                                                                        
Waiver and Consent.

 

(a)                                 In accordance with the provisions of
Section 12.04 of the Loan Agreement, Borrower has requested that, subject to the
terms hereof, the Majority Lenders waive the Minimum Required Revenue covenant
for the twelve month period beginning January 1, 2017, as required by
Section 10.02(c) of the Loan Agreement.  The Lenders hereby waive compliance by
the Borrower with Section 10.02(c) of the Loan Agreement.

 

(b)                                 In accordance with the provisions of
Section 12.04 of the Loan Agreement, Borrower has requested that, subject to the
terms hereof, for the Payment Date on December 31, 2017, all of the Lenders
permit Borrower to pay 12.50% of the 12.50% per annum interest due and payable
on such Payment Date pursuant to Section 3.02 of the Loan Agreement in the form
of PIK Loans.  The Lenders hereby consent to the payment of such interest in the
form of PIK Loans, provided that (i) as of such Payment Date, no Default shall
have occurred and be continuing, (ii) at the request of any Lender, each PIK
Loan of such Lender may be evidenced by

 

--------------------------------------------------------------------------------


 

a Note in the form of Exhibit C-2, and (iii) the principal amount of each PIK
Loan shall accrue interest in accordance with the provisions of the Loan
Agreement applicable to the Loans.

 

SECTION 3.                                                                        
Conditions of Effectiveness.  The effectiveness of Section 2 of this Waiver
shall be subject to the following conditions precedent:

 

(a)                                 Borrower and all of the Lenders shall have
duly executed and delivered this Waiver pursuant to Section 12.04 of the Loan
Agreement; provided, however, that this Waiver shall have no binding force or
effect unless all conditions set forth in this Section 3 have been satisfied;

 

(i)                                     No Default has occurred or is continuing
or will result after giving effect to this Waiver.

 

(ii)                                  The representations and warranties made by
or with respect to the Borrower in Section 7 of the Loan Agreement are (A) in
the case of representations qualified by “materiality,” “Material Adverse
Effect” or similar language, true and correct in all respects and (B) in the
case of all other representations and warranties, true and correct in all
material respects (except that the representation regarding representations and
warranties that refer to a specific earlier date are true and correct on the
basis set forth above as of such earlier date), in each case taking into account
any changes made to schedules updated in accordance with Section 7.21 of the
Loan Agreement or attached hereto.

 

(iii)                               There has been no Material Adverse Effect
since the date of the Loan Agreement.

 

(b)                                 Borrower shall have paid or reimbursed the
Lenders for their reasonable and documented out of pocket costs and expenses
(including the reasonable and documented fees and expenses of the Lenders’ legal
counsel) incurred in connection with this Waiver pursuant to Section 12.03 of
the Loan Agreement to the extent that invoices therefor have been provided by
the Lenders to Borrower at least one Business Day in advance of the date hereof.

 

SECTION 4.                                                                        
Reaffirmation and Acknowledgement.

 

(a)                                 Borrower hereby ratifies, confirms,
reaffirms, and acknowledges its obligations under the Loan Documents to which it
is a party and agrees that the Loan Documents remain in full force and effect,
undiminished by this Waiver, except as expressly provided herein.  By executing
this Waiver, Borrower acknowledges that it has read, consulted with its
attorneys regarding, and understands, this Waiver.

 

(b)                                 Borrower and Lenders hereby acknowledge and
agree that upon an event of an acceleration or other mandatory prepayment event,
the “Redemption Date” for purposes of calculating the Prepayment Premium will be
date of such acceleration or such obligation to mandatorily prepay arose.

 

(c)                                  Borrower further acknowledges that the
Prepayment Premium (as a component of the Redemption Price) and the back-end
facility fee specified in the Fee Letter shall be due and

 

2

--------------------------------------------------------------------------------


 

payable whenever so stated in the Loan Documents, or by any applicable operation
of law, regardless of the circumstances causing any related acceleration or
payment prior to the Stated Maturity Date, including without limitation any
Event of Default or other failure to comply with the terms of this Agreement,
whether or not notice thereof has been given, or any acceleration by, through,
or on account of any bankruptcy filing.

 

SECTION 5.                                                                        
Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL.

 

(a)                                 Governing Law.  This Waiver and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction; provided that Section 5-1401 of the New York General
Obligations Law shall apply.

 

(b)                                 Submission to Jurisdiction.  Borrower agrees
that any suit, action or proceeding with respect to this Waiver or any other
Loan Document to which it is a party or any judgment entered by any court in
respect thereof may be brought initially in the federal or state courts in
Houston, Texas or in the courts of its own corporate domicile and irrevocably
submits to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action, proceeding or judgment.  This Section 5 is for the
benefit of the Lenders only and, as a result, none of any Lender shall be
prevented from taking proceedings in any other courts with jurisdiction.  To the
extent allowed by applicable Laws, the Lenders may take concurrent proceedings
in any number of jurisdictions.

 

(c)                                  WAIVER OF JURY TRIAL.  BORROWER AND EACH
LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS WAIVER, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 6.                                                                        
Miscellaneous.

 

(a)                                 No Waiver.  Except as expressly stated
herein, nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Loan Agreement or any of
the other Loan Documents or constitute a course of conduct or dealing among the
parties.  Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents.  Except as amended hereby, the
Loan Agreement and other Loan Documents remain unmodified and in full force and
effect.  All references in the Loan Documents to the Loan Agreement shall be
deemed to be references to the Loan Agreement as amended hereby.

 

(b)                                 Severability.  In case any provision of or
obligation under this Waiver shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Headings.  Headings and captions used in
this Waiver (including the Exhibits, Schedules and Annexes hereto, if any) are
included for convenience of reference only and shall not be given any
substantive effect.

 

(d)                                 Integration.  This Waiver constitutes a Loan
Document and, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

(e)                                  Counterparts.  This Waiver may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument and any of the parties hereto may execute this Waiver by
signing any such counterpart.  Executed counterparts delivered by facsimile or
other electronic transmission (e.g., “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart.

 

(f)                                   Controlling Provisions.  In the event of
any inconsistencies between the provisions of this Waiver and the provisions of
any other Loan Document, the provisions of this Waiver shall govern and
prevail.  Except as expressly modified by this Waiver, the Loan Documents shall
not be modified and shall remain in full force and effect.

 

SECTION 7.                                                                        
RELEASE OF CLAIMS.

 

(a)                                 Borrower hereby absolutely and
unconditionally releases and forever discharges each Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys and
employees of any of the foregoing (each, a “Releasee” and collectively, the
“Releasees”), from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise (each, a “Claim” and
collectively, the “Claims”), which Borrower has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Waiver, whether such claims, demands and causes of action are
matured or unmatured or known or unknown.  Borrower understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense to any Claim and may be used as a basis for an injunction
against any action, suit or other proceeding which may be instituted, prosecuted
or attempted in breach of the provisions of such release. Borrower agrees that
no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered will affect in any manner the
final, absolute and unconditional nature of the release set forth above.

 

(b)                                 In connection with the releases set forth
above, Borrower expressly and completely waives and relinquishes any and all
rights and benefits that it has or may ever have pursuant to Section 1542 of the
Civil Code of the State of California, or any other similar provision of law or
principle of equity in any jurisdiction pertaining to the matters released
herein.  Section 1542 provides as follows:

 

4

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOW KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(c)                                  Borrower hereby absolutely, unconditionally
and irrevocably  covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any Loan
Party pursuant to Section 7(a) above. If Borrower violates the foregoing
covenant, Borrower, for itself and its successors and assigns, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver, as of the
date first above written.

 

 

 

BORROWER:

 

 

 

AVINGER, INC.

 

 

 

 

 

By:

/s/ Jeffrey M. Soinski

 

Name:

Jeffrey M. Soinski

 

Title:

Chief Executive Officer

 

[Signature Page to Waiver Agreement]

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

CRG PARTNERS III L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

By

/s/ Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

 

 

 

 

CRG PARTNERS III — PARALLEL FUND “A” L.P.

 

By CRG PARTNERS III — PARALLEL FUND “A” GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

By

/s/ Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

 

[Signature Page to Waiver Agreement]

 

--------------------------------------------------------------------------------


 

CRG PARTNERS III — PARALLEL FUND “B” (CAYMAN) L.P.

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

By

/s/ Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

 

 

 

WITNESS:

 

Name:

 

 

 

 

 

CRG PARTNERS III (CAYMAN) L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

By

/s/ Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

 

 

WITNESS:

 

Name:

 

 

[Signature Page to Waiver Agreement]

 

--------------------------------------------------------------------------------